                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

VIOLETA ESCOBAR, also known as    )    Civ. No. 13-00598 HG-WRP
VIOLETA ESCOBAR CLINE,            )
Individually and as Personal      )
Representative for the ESTATE     )
OF NATHAN CLINE, Deceased,        )
                                  )
                  Plaintiff,      )
                                  )
            vs.                   )
                                  )
NEVADA HELICOPTER LEASING LLC,    )
                                  )
                  Defendant.      )
                                  )
                                  )

        ORDER RULING ON DEFENDANT’S SIX MOTIONS IN LIMINE


     In November 2011, a helicopter piloted by the Plaintiff’s

husband crashed on the island of Molokai.    Plaintiff filed a

complaint against Defendant Nevada Helicopter Leasing LLC, the

owner of the Subject Helicopter, and other Defendants, asserting

negligence and strict liability claims.

     In July 2016, the Federal District Court granted Defendant

Nevada Helicopter Leasing LLC’s Motion for Summary Judgment.

     Plaintiff appealed and in February 2019, the case was

remanded.    The Ninth Circuit Court of Appeals found that there

were issues of fact as to whether Defendant Nevada Helicopter

Leasing LLC had actual possession or actual control of the

Subject Helicopter at the time of the crash.

     The Court ordered a bifurcated trial.    The first trial is

                                   1
limited to the factual questions identified by the Appellate

Court to determine whether Nevada Leasing may be held liable as

the lessor of the Subject Helicopter pursuant to 49 U.S.C. §

44112(b).

     The second trial is to determine if there is liability by

Nevada Helicopter Leasing LLC pursuant to Plaintiff’s state law

negligence and strict liability claims and if there are any

damages owed by Nevada Helicopter Leasing LLC.

     Defendant has filed six motions in limine regarding the

first trial.

                            ANALYSIS

Defendant’s Motion in Limine No. 1: To Preclude Plaintiff From
Introducing Evidence Or Arguments Contrary To The Applicable Law
(ECF No. 422)


     Defendant’s Motion in Limine No. 1 seeks to preclude the

Plaintiff from arguing that the Federal Aviation Act Regulations

governing “operational control” do not apply in this case.

     The Court has already held a hearing on the jury

instructions where the Parties argued their positions regarding

what law applies to determine “operational control.”    (Minutes

from November 14, 2019, ECF No. 413).

     The Court has provided the Parties with a set of Proposed

Instructions for their review and comment prior to trial.    (Id.)

     The Court finds, as a matter of law, that the Federal

Aviation Regulations provide a definition of “operational

                                2
control” which is relevant to the determination of which entity

actually exercised operational control of the helicopter when it

crashed on November 10, 2011.

     The Court will instruct the jury on the definition of

“operational control” and the factors that the jury shall

consider in determining whether Defendant Nevada Helicopter

Leasing LLC had operational control of the helicopter at the time

of the accident.

     Neither Party may argue a legal theory to the jury that

would usurp the Court’s exclusive role of instructing the jury on

the law.

     Both Parties are permitted to introduce expert testimony to

support their position regarding which entity “actually exercised

control over the aircraft when it crashed.”     (Ninth Circuit

Memorandum at p. 3, ECF No. 358).    The Parties may not introduce

expert testimony that is contrary to the legal standard for

“operational control” set forth by the Court in its jury

instructions.   Instruction on the law is in the exclusive role of

the Court and an expert may not interfere with the Court’s legal

instructions.

     The Parties, and the jury, are bound by the law that the

Court instructs them to apply.   The Parties may not attempt to

nullify the jury’s role by arguing that the jury should ignore

the law that is set forth by the Court.


                                 3
     Defendant’s Motion in Limine No. 1 (ECF No. 422) is GRANTED.


Defendant’s Motion in Limine No. 2: To Preclude Any Evidence Of
“Operational Control” Prior To The Day Of The Helicopter Flight
(ECF No. 423)


     Defendant’s Motion in Limine No. 2 seeks to prohibit

evidence that Nevada Helicopter Leasing LLC had “operational

control” prior to November 10, 2011, the day of the accident.

     Plaintiff may introduce evidence that Nevada Helicopter

Leasing LLC had operational control prior to November 10, 2011.

Plaintiff may not argue that the Parties’ contract terms provided

that, as a matter of law, Nevada Helicopter Leasing LLC actually

exercised operational control over the helicopter when it

crashed.


     A.    Question Of “Operational Control” Is A Question Of Fact
           For The Jury In The First Trial


     49 U.S.C. § 44112(b) provides that a lessor cannot be liable

for personal injury or death on an aircraft it owns unless the

lessor “is in the actual possession or operational control” of

the flight.   The Ninth Circuit Court of Appeals has explained

that the statute “provides protection from liability only when

the aircraft’s lessor possesses neither actual possession nor

actual control.”   (Ninth Circuit Memorandum at p. 2, ECF No.

358).



                                 4
     For liability to attach to a lessor, the statute requires

actual possession or actual operational control of the aircraft

by the lessor at the time of the injury-causing accident.     In re

Lawrence W. Inlow Acc. Litigation, 2001 WL 331625, at *18 (S.D.

Ind. Feb. 7, 2001) (finding that the lessor must be in actual

possession or control of the aircraft at the time of the

accident).

     The Ninth Circuit Court of Appeals in this case has found

that the inquiry for trial is whether Defendant Nevada Leasing

“actually exercised control over the aircraft when it crashed.”

(Ninth Circuit Memorandum at p. 3, ECF No. 358) (emphasis added).


     B.   The Federal Aviation Administration Defines Operational
          Control


     The Federal Aviation Administration has broad authority to

regulate civil aviation.   49 U.S.C. § 44701.   As part of its

duty, the FAA has the authority and discretion, granted by

Congress, to apply its expertise to establish legal standards and

regulations in the civil aviation field.   Assoc. Of Flight

Attendants-CWA v. Chao, 493 F.3d 155, 158 (D.C. Cir. 2007).

Through the Federal Aviation Act of 1958 and federal regulations,

the Federal Aviation Administration is “empowered to regulate

nearly every aspect of private and commercial flight.”    Flytenow,

Inv. V. F.A.A., 808 F.3d 882, 885 (D.C. Cir. 2015).    The Federal

Aviation Administration is charged with promoting the safe flight

                                 5
of civil aircraft.   49 U.S.C. § 44701.   The FAA is required to

issue regulations prescribing minimum safety standards, to

provide the requirements for issuing air carrier certificates,

and to set forth procedures necessary for air craft operations.

49 U.S.C. § 44701(a)-(f).

     The Federal Aviation Regulations (“FAR”), in 14 C.F.R. § 1.1

et seq. set forth detailed requirements and legal standards

promulgated by the FAA.    14 C.F.R. § 1.1 defines the term

“operational control.”    “Operational control” is defined as

follows:

     Operational control, with respect to a flight, means
     the exercise of authority over initiating, conducting
     or terminating a flight.

     14 C.F.R. § 1.1 (emphasis added).

     In invoking its authority pursuant to the Federal Aviation

Act, the Federal Aviation Administration also issues Advisory

Circulars that establish requirements, guidelines, and

interpretations of its own laws and regulations.    See Safe

Extensions, Inc. v. F.A.A., 509 F.3d 593, 595 (D.C. Cir. 2007).

     The Court has ruled that the FAA Advisory Circular 91-37B,

dated February 10, 2016, is applicable in this case as it

clarifies the definition of “operational control” provided in the

Federal Aviation Regulations.    (Minute Order dated January 8,

2020 Hearing, ECF No. 477).

     Plaintiff argues that the Court has inappropriately limited


                                  6
the definition of “operational control.”     Plaintiff asserts that

the Court has ruled that only a lessor in possession of a

certificate authorizing a commercial flight may be liable for

having “operational control” pursuant to 49 U.S.C. § 44112(b).

Plaintiff’s position is an incorrect characterization of the

Court’s ruling.    The Court has ruled that in order to determine

whether an entity actually exercised operational control, the

jury must consider the Federal Aviation Administration’s

definition of “operational control” and the enumerated factors

set forth in the Federal Aviation Administration’s Advisory

Circular 91-37B.

     Advisory Circular 91-37B explains that there are a number of

factors to consider in determining “operational control” and such

information is provided to “clarify who will maintain operational

control.”    (Exhibit 1007 at p. 4).   The factors include:

     1.     Which entity makes the decision to assign crewmembers
            and aircraft; accept flight requests; and initiate,
            conduct, and terminate flights?

     2.     For which entity do the pilots work as direct employees
            or agents?

     3.     Which entity is maintaining the aircraft and where is
            it maintained?

     4.     Prior to departure, which entity ensures the flight,
            aircraft, and crew comply with regulations?

     5.     Which entity decides when and where maintenance is
            accomplished, and which entity directly pays for
            maintenance?

     6.     Which entity determines weather and fuel requirements

                                  7
           and which entity directly pays for the fuel?

     7.    Which entity directly pays for the airport fees,
           parking and hangar costs, food service, and/or rental
           cars?

     (Advisory Circular 91-37B, Exhibit 1007 at ¶ 6.3).

     The Parties shall present evidence on these factors to allow

the jury to determine which entity “actually exercised control

over the aircraft when it crashed” as required by the decision of

the Ninth Circuit Court of Appeals Memorandum Opinion.    (Ninth

Circuit Memorandum at p. 3, ECF No. 358).


     C.    Plaintiff’s Proposed Theory Of The Case Is Contrary To
           The Law


     Plaintiff argues that the following four documents establish

that Nevada Helicopter Leasing LLC had operational control over

the helicopter when it crashed:

     (1)   the April 15, 2010 Security Agreement between Nevada
           Helicopter Leasing LLC and First Hawaiian Bank,
           (“Security Agreement”), Exhibit 1;

     (2)   the March 29, 2010 Acceptance Affidavit of the
           Helicopter by Nevada Helicopter Leasing LLC,
           (“Acceptance Affidavit”), Exhibit 2;

     (3)   the April 2, 2001 Operating Agreement for Nevada
           Helicopter Leasing LLC, (“Operating Agreement”),
           Exhibit 3; and,

     (4)   the June 1, 2011 Lease Agreement between Nevada
           Helicopter Leasing LLC and Blue Hawaiian Helicopters,
           (“Lease Agreement”), Exhibit 4.

     Plaintiff’s position ignores that for Nevada Helicopter

Leasing LLC to have operational control it must have been both

                                  8
“actual” control and to have been “exercised” on the flight that

crashed.   49 U.S.C. § 44112(b); 14 C.F.R. § 1.1; Ninth Circuit

Memorandum, ECF No. 358.

       The Limitation on Liability statute, 49 U.S.C. § 44112,

requires that the operational control must be “actual,” not

theoretical.

     The Ninth Circuit Court of Appeals Memorandum decision

explained that the inquiry for the Limitation of Liability

statute is not whether Nevada Helicopter Leasing LLC ever had the

authority to exercise control, but rather whether Nevada

Helicopter Leasing LLC “actually exercised control over the

aircraft when it crashed.” (Ninth Circuit Memorandum at p. 3, ECF

No. 358) (emphasis added).


           1.   Plaintiff’s Argument As To The Security Agreement,
                Exhibit 1


     Plaintiff seeks to argue that the Aircraft Security

Agreement between Nevada Helicopter Leasing LLC and First

Hawaiian Bank, Exhibit 1, establishes that Nevada Helicopter

Leasing LLC maintained possession and control of the Subject

Helicopter from the date of receipt of the helicopter on March

29, 2010, until the time of the crash on November 10, 2011.

     Plaintiff relies on the Security Agreement’s “GRANTOR’S

RIGHT TO POSSESSION” on page 4 that states as follows:

     Until default, Grantor shall have the possession and

                                 9
     beneficial use of the Collateral and may use it in any
     lawful manner not inconsistent with this Agreement or
     the Related Documents.

     (Security Agreement, Exhibit 1 at p. 4).

     Plaintiff misinterprets the meaning of the language of the

agreement.   Plaintiff may not argue that the Aircraft Security

Agreement establishes that Nevada Helicopter Leasing LLC had

possession and operational control of the helicopter at the time

of the crash.   The purpose of the Aircraft Security Agreement is

to set forth the legal relationship between Nevada Helicopter

Leasing LLC (as the owner and purchaser of the helicopter) and

First Hawaiian Bank (the lender).     The Grantor’s Right To

Possession provision explains the possessory relationship between

Nevada Helicopter Leasing LLC and the lender, First Hawaiian

Bank.   It states that First Hawaiian Bank does not possess the

helicopter as the lender.    The provision does not address the

possession and operational control of the helicopter as between

Nevada Helicopter Leasing LLC and Blue Hawaiian Helicopters.      The

admission of the document would be misleading and confusing to

the jury and is inadmissible pursuant to Fed. R. Evid. 403.    It

is not relevant to the questions before the jury as to the actual

control of the helicopter between Nevada Helicopter Leasing and

Blue Hawaiian Helicopters.    Fed. R. Evid. 401 and 402.




                                 10
          2.   Plaintiff’s Argument As To The Acceptance
               Affidavit, Exhibit 2


     Plaintiff states that it intends to argue that because Troy

Atkinson, the Director of Maintenance for Blue Hawaiian

Helicopters, inspected the aircraft on March 29, 2010, Nevada

Helicopter Leasing LLC “actually exercised operational control at

the time of the crash” on November 10, 2011.

     Plaintiff offers Exhibit 2, the March 29, 2010, Acceptance

Affidavit, in support of this theory.   The Acceptance Affidavit

was signed by Troy Atkinson who was the Director of Maintenance

for Blue Hawaiian Helicopters.   The Affidavit indicates that Troy

Atkinson accepted the purchased helicopter by Nevada Helicopter

Leasing LLC in order to perform an inspection at the time of its

delivery on March 29, 2010.

     The Acceptance Affidavit at Exhibit 2 is admissible to

demonstrate that Troy Atkinson accepted the Subject Helicopter

when it was delivered on March 29, 2010 on behalf of Nevada

Helicopter Leasing LLC.   Plaintiff, however, is precluded from

arguing that the acceptance and inspection of the Subject

Helicopter by Troy Atkinson on March 29, 2010 demonstrates that

Nevada Helicopter Leasing LLC “actually exercised operational

control over the aircraft when it crashed.”    (Ninth Circuit

Memorandum at p. 3, ECF No. 358).

     Plaintiff is attempting to argue an incorrect legal standard


                                 11
to the jury.   Plaintiff seeks to argue that the applicable

standard is whether Nevada Helicopter Leasing LLC ever had any

authority to control the helicopter.   This is the incorrect legal

standard and it may not be argued to the jury.   The question is

not whether there was any sort of authority for Nevada Helicopter

Leasing LLC to inspect, maintain, or control the helicopter.    The

question also is not whether Nevada Helicopter Leasing LLC ever

had any authority to control the helicopter.   The question, as

set forth by the Ninth Circuit Court of Appeal’s February 11,

2019 Memorandum opinion, is whether Nevada Helicopter Leasing LLC

“actually exercised control over the aircraft when it crashed.”

(Ninth Circuit Memorandum at p. 3, ECF No. 358).

     It is undisputed that Nevada Helicopter Leasing LLC had no

employees of its own.   The fact that an inspection was done on

the aircraft more than a year earlier, by a person it contracted

to perform such work, does not lead to the legal conclusion that

Nevada Helicopter Leasing LLC was in actual operational control

of the aircraft at the time of the crash on November 10, 2011.

     The factors to be considered in determining whether Nevada

Helicopter Leasing LLC actually exercised operational control at

the time of the crash are set forth in the Jury Instruction

concerning “operational control” which is based on the Federal

Aviation Regulations and Paragraph 6.3 of the Advisory Circular

91-37B governing the FAA’s definition of “operational control.”


                                12
     The relationship between Nevada Helicopter Leasing LLC, Blue

Hawaiian Helicopters, and the owners of both the entities and

their employees may be relevant for purposes of evaluating

operational control on November 10, 2011, at the time of the

crash.   The factors set forth in the Jury Instruction determine

“operational control.”   Plaintiff may not disregard the Jury

Instruction and attempt to argue a theory contrary to the law set

forth by the Court.


            3.   Plaintiff’s Argument As To The Leasing Agreement,
                 Exhibit 4, and the Operating Agreement, Exhibit 3


     Plaintiff stated that she intends to argue that Nevada

Helicopter Leasing LLC had operational control over the Subject

Helicopter since it was received on March 29, 2010 based on the

Leasing Agreement (Exhibit 4) and the Operating Agreement

(Exhibit 3).

     Plaintiff argues that the documents demonstrate that both

Nevada Helicopter Leasing LLC and Blue Hawaiian Helicopters

simultaneously and continuously had possession and operational

control of the helicopter since the delivery date.

     Plaintiff’s theory is contrary to both the plain text and

meaning of the statute and the Ninth Circuit Court of Appeal’s

decision.

     Plaintiff points to the default provisions in the June 1,

2011 Amended And Restated Master Lease Agreement that allowed for

                                 13
Nevada Helicopter Leasing LLC to re-possess the Subject

Helicopter if Blue Hawaiian Helicopters was in default of its

obligations.    (Lease Agreement at p. 9, Exhibit 4).   Plaintiff

also points to provisions that allow Nevada Helicopter Leasing

LLC to request maintenance and inspection records at its

discretion.    (Lease Agreement at pp. 5-6, Exhibit 4).

     Plaintiff also refers to the Operating Agreement for Nevada

Helicopter Leasing LLC that sets forth which individual members

had control over the company. (Exhibit 3).

     Plaintiff argues that the Lease Agreement (Exhibit 4) and

Operating Agreement (Exhibit 3) establish that Nevada Helicopter

Leasing LLC had the authority to cancel a flight at any time.

This is contrary to the text of these agreements.    The provisions

cited by Plaintiff refer to Nevada Helicopter Leasing LLC’s

ability to request inspection and maintenance documents and their

ability to re-possess the helicopter if there was a default by

Blue Hawaiian Helicopters.

     Plaintiff has not put forward any evidence to show that Blue

Hawaiian Helicopters was in default of its obligations at the

time of the crash on November 10, 2011.    There is also no proffer

of evidence that Nevada Helicopter Leasing took any step to

actually possess or did actually exercise operational control of

the helicopter at the time of the crash on November 10, 2011.

     Plaintiff’s theory appears to be based on the deposition


                                 14
testimony of David Chevalier, rather than the text of the Lease

Agreement (Exhibit 4) or the Operating Agreement (Exhibit 3).

     As a general rule, the construction and legal effect to be

given a contract is a question of law to be resolved by the

Court.   Koga Eng’g & Constr., Inc. v. State, 222 P.3d 979, 991

(Haw. 2010).   Terms of a contract should be interpreted according

to their plan, ordinary, and accepted use in common speech,

unless the contract indicates a different meaning.   Found. Int’l,

Inc. v. E.T. Ige Constr., Inc., 78 P.3d 23, 31 (Haw. 2003).

Intent of the contract is a question of fact only where the

language of the contract is ambiguous and casts a doubt as to the

intent of the parties.   Soukop v. Snyder, 709 P.2d 109, 112 (Haw.

1985).   A term of a contract is ambiguous when it is capable of

being reasonably understood in more ways than one.   Stewart v.

Brennane, 748 P.2d 816, 821 (Haw. App. 1988).

     The plain and ordinary language contained in the April 2,

2001 Operating Agreement (Exhibit 3) and the June 1, 2011 Lease

Agreement between Nevada Helicopter Leasing LLC and Blue Hawaiian

Helicopters (Exhibit 4) does not support Plaintiff’s theory of

the case.   The Court looks no further than the four corners of

the document to determine whether an ambiguity exists.   State

Farm Fire & Cas. Co. v. Pac. Rent-All, Inc., 978 P.2d 753, 762

(Haw. 1999).

     As a matter of law, the Lease Agreement (Exhibit 4) and


                                15
Operating Agreement (Exhibit 3) do not establish that Nevada

Helicopter Leasing LLC had actual possession or actually

exercised operational control of the aircraft at the time of the

crash, pursuant to 49 U.S.C. § 44112(b).    Plaintiff’s

disagreement as to the meaning of the contracts or their terms

does not render clear language ambiguous.    State Farm Fire & Cas.

Co., 978 P.2d at 762; Wittig v. Allianz, A.G., 145 P.3d 738, 744-

45 (Haw. App. 2006).

     Plaintiff may attempt to provide another basis for the

admissibility of the Lease Agreement (Exhibit 4) and the

Operating Agreement (Exhibit 3) but may not argue a theory of the

case that is contrary to the law.

     Defendant’s Motion in Limine No. 2 (ECF No. 422) is GRANTED,

IN PART, AND DENIED, IN PART.


Defendant’s Motion in Limine No. 3: To Preclude Any Evidence,
Testimony, Or Reference To Agency (ECF No. 424)


     Defendant’s Motion in Limine No. 3 seeks to prohibit

Plaintiff from arguing that agency principles apply in this case.

     Agency law principles must be considered in this case.    The

Ninth Circuit Court of Appeals stated that the factual inquiry

for this case requires a determination of the following:

     [W]hether or not David Chevalier—an owner of both
     Nevada Leasing and the lessee company, Helicopter
     Consultants of Maui, Inc., doing business as Blue
     Hawaiian Helicopters (“Blue Hawaiian”)—and Blue
     Hawaiian employees were acting as agents of Nevada

                                16
     Leasing and actually exercised control over the
     aircraft when it crashed.

     (Ninth Circuit Memorandum at p. 3, ECF No. 358).

     The jury will be instructed on agency law in order for the

jurors to assess the agency question put forward by the Ninth

Circuit Court of Appeals.

     Defendant’s Motion in Limine No. 2 (ECF No. 424) is DENIED.


Defendant’s Motion in Limine No. 4: To Preclude Any Reference To
Wrongful Death, The Deceased, Injuries Or Damages Resulting From
The Crash (ECF No. 425)


     Defendant’s Motion in Limine No. 4 seeks to limit the

Plaintiff from referencing wrongful death, Plaintiff’s deceased

husband, Nathan Cline, or any other injuries or damages resulting

from the Subject Helicopter crash.

     The cause of the crash is irrelevant for the first phase of

the trial.   Plaintiff may not attempt to introduce its theory of

the case as to the reason for the crash at the first phase of the

trial.   As set forth in the Order Granting Defendant’s Motion for

Bifurcation, the issue of “actual control” of the helicopter is

potentially dispositive of the case.   Bifurcation was ordered

because it simplifies and expedites issues for the jury and

potentially conserves resources by allowing the parties to

litigate the issue of control separate from liability.   The first

trial does not involve Plaintiff’s theories as to negligence or

strict liability.   These issues may not be raised before the jury

                                17
in the first trial.   Plaintiff is precluded from introducing

evidence as to why she believes Nevada Helicopter Leasing LLC

should have exercised control over the helicopter at the time of

the crash.   The question is not “should” Nevada Helicopter

Leasing LLC have exercised control, but rather the question is

whether Nevada Helicopter Leasing “actually exercised control

over the aircraft when it crashed.”   (Ninth Circuit Memorandum

Opinion at p. 3, ECF No. 358) (emphasis added).

     Plaintiff’s theories as to why the helicopter crashed,

evidence of the resulting wreckage, and any injuries sustained to

passengers are irrelevant for the first phase of trial.

     The status of the Plaintiff as the personal representative

of the Estate of Nathan Cline is relevant.   The legal

relationship between Nathan Cline, Blue Hawaiian Helicopters, and

Nevada Helicopter Leasing LLC is also relevant for the first

phase of trial.

     Defendant’s Motion in Limine No. 4 (ECF No. 425) is GRANTED,

IN PART, AND DENIED, IN PART.

     Plaintiff is not precluded from stating that Plaintiff’s

husband was the pilot of the Subject Helicopter and that he died

as a result of the crash on November 10, 2011.

     Plaintiff is precluded from introducing any theories as to

the cause of the crash and any theories as to why she believes

Nevada Helicopter Leasing LLC should have exercised control over


                                18
the helicopter.   This case was bifurcated for efficiency and

conservation of resources and Plaintiff may not attempt to

violate the Court’s bifurcation order by raising issues outside

of the scope of the control issue that is designated for the

first phase of trial.   Issues relating to liability, negligence,

and strict liability are reserved for the second phase of trial.

     Plaintiff is precluded from introducing evidence of any

wreckage and from introducing any evidence of injuries to any of

the passengers.   Plaintiff is precluded from making any reference

to the other passengers in the aircraft on November 10, 2011, or

making any statements regarding the purported cause of the crash.


Defendant’s Motion in Limine No. 5: To Preclude Any Reference To
A “Judicial Admission” By David Chevalier (ECF No. 426)


     Defendant’s Motion in Limine No. 5 seeks to prohibit

Plaintiff from arguing that the deposition testimony of David

Chevalier constitutes a judicial admission.

     The Court has already ruled on this issue in its November

14, 2019 Minute Order (ECF No. 413), citing Snapp v. United

Transp. Union, 889 F.3d 1088, 1103-04 (9th Cir. 2018) and will

not revisit it.

     Plaintiff’s counsel is precluded from using the term

“judicial admission” or “evidentiary admission.”   Such terms are

inapplicable here, confusing, and could mislead the jury.    Fed.

R. Evid. 403.

                                19
     Defendant’s Motion in Limine No. 5 (ECF No. 426) is GRANTED.


Defendant’s Motion in Limine No. 6: To Preclude Any Reference To
A Second Trial Or This Proceeding As Bifurcated (ECF No. 427)


     Defendant’s Motion in Limine No. 6 seeks to preclude

reference to the proceedings as bifurcated or the possibility of

a second trial.

     There is no need to explain the procedural posture of this

case to the jury.   The first trial is limited to the factual

issue identified by the Ninth Circuit Court of Appeals.   Putting

the concept of bifurcation before the jury would potentially

confuse or mislead the jurors.   Fed. R. Civ. P. 403.

     The Parties are precluded from referencing bifurcation,

explaining any consequences of the jury’s verdict, or explaining

the procedural posture of the case to the jury.

     Defendant’s Motion in Limine No. 6 (ECF No. 427) is GRANTED.



                            CONCLUSION


     Defendant’s Motion in Limine No. 1: To Preclude Plaintiff

From Introducing Evidence Or Arguments Contrary To The Applicable

Law (ECF No. 422) is GRANTED.

     Defendant’s Motion in Limine No. 2: To Preclude Any Evidence

Of “Operational Control” Prior To The Day Of The Helicopter

Flight (ECF No. 423) is GRANTED, IN PART, AND DENIED, IN PART.

                                 20
     Defendant’s Motion in Limine No. 3: To Preclude Any

Evidence, Testimony, Or Reference To Agency (ECF No. 424) is

DENIED.

     Defendant’s Motion in Limine No. 4: To Preclude Any

Reference To Wrongful Death, The Deceased, Injuries Or Damages

Resulting From The Crash (ECF No. 425) is GRANTED, IN PART, AND

DENIED, IN PART.

     Defendant’s Motion in Limine No. 5: To Preclude Any

Reference To A “Judicial Admission” or “Evidentiary Admission” By

David Chevalier (ECF No. 426) is GRANTED.

      Defendant’s Motion in Limine No. 6: To Preclude Any

Reference To A Second Trial Or This Proceedings As Bifurcated

(ECF No. 427) is GRANTED.

     IT IS SO ORDERED.

     Dated: March 6, 2020, Honolulu, Hawaii.




Violeta Escobar, also known as Violeta Escobar Cline,
Individually, and as Personal Representative for the Estate of
Nathan Cline, Deceased v. Nevada Helicopter Leasing, LLC, Civil
No. 13-00598 HG-WRP; ORDER RULING ON DEFENDANT’S SIX MOTIONS IN
LIMINE
                                21
